Citation Nr: 0828799	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating of special monthly 
compensation based upon the need for the regular aid and 
attendance of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to September 
2005, including combat service in Iraq, and his decorations 
include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 100 percent disability 
rating for T4 paraplegia ASIA, T2-T8 posterior fusion, loss 
of use of bilateral feet, granted service connection and 
awarded a 60 percent disability rating for a neurogenic 
bladder, granted service connection and awarded a 30 percent 
disability rating for neurogenic bowel, granted special 
monthly compensation based upon loss of use of both feet with 
neurogenic bowel and bladder, and granted eligibility for 
Dependents' Educational Assistance, each effective September 
29, 2005.  

By a December 2006 statement of the case, the RO denied the 
veteran's claims of entitlement to an increased rating for 
neurogenic bowel, and a higher rate of special monthly 
compensation.  

In a March 2007 rating decision, the RO granted an increased 
rating of 100 percent for neurogenic bowel, effective 
September 29, 2005.  As the grant of a 100 percent disability 
rating for neurogenic bowel is the maximum available rating, 
the issue of entitlement to an increased rating for 
neurogenic bowel is no longer in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Service connection is in effect for T4 paraplegia ASIA, 
T2-T8 posterior fusion, loss of use of bilateral feet, 
neurogenic bladder, and neurogenic bowel.

2.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He requires the use of a wheelchair and 
autoadaptive equipment for travel, but is independent in 
self-care and activities of daily living.  He has no physical 
or mental incapacity requiring regular care or assistance 
against dangers in his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1114, 1502, 1521, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.350, 3.351, 3.352, 14.507 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In March 2007, the RO provided Pelegrini-compliant notice to 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  

The RO has also, in a June 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In any event, in light of his contentions, the Board finds 
that the veteran has demonstrated his affirmative 
understanding, i.e., he had actual knowledge of what was 
necessary to substantiate his claim.  Thus, the purpose of 
the notice, to ensure that he had the opportunity to 
participate meaningfully in the adjudication process, was not 
frustrated because he had actual knowledge of what was 
necessary to substantiate his claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007) (holding that actual knowledge by the claimant 
cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate his claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Further, as will be discussed below, in support of this 
claim, the veteran's representative has submitted an 
unpublished September 1979 VA General Counsel opinion, which 
demonstrates that his representative has actual knowledge of 
the criteria necessary to substantiate the veteran's claim.  
This is significant because, under the law, the veteran is 
bound by the representations of his representative, because 
once he authorized Paralyzed Veterans of America to act on 
his behalf, he is, under the laws of agency, bound by the 
acts of his representative.  See Anderson v. Brown, 9 Vet. 
App. 542, 547 (1996); see also Splane v West, 216 F.3d 1058, 
1070 (Fed. Cir. 2000).

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.



Special Monthly Compensation

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  38 C.F.R. § 3.350.  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

While stationed in Iraq in May 2005, the veteran sustained a 
blast injury as a result of which he immediately became 
paraplegic.  Service connection has been granted for the 
residuals of that injury, including T4 paraplegia ASIA, T2-T8 
posterior fusion, loss of use of bilateral feet (100 
percent), neurogenic bladder (60 percent), and neurogenic 
bowel (100 percent).

Treatment records dated from September 2005 to January 2007 
reflect care for the veteran's service-connected conditions.  
These records show that the veteran has an in-dwelling foley 
catheter, and that he is on a timed bowel program (schedule 
of twice-daily suppositories) that enables him to forego 
wearing absorbent materials for bladder and bowel 
incontinence.  With the use of the suppositories and digital 
stimulation, the veteran has been able to compensate for the 
lack of voluntary bowel control.  Although these records show 
that the veteran has lost the use of his legs and the ability 
to voluntarily control his bladder and bowels, they do not 
show any impairment of the upper extremities.  Treatment 
records dated throughout this period show that the veteran 
lives alone and is able to independently transfer himself to 
and from his wheelchair, is able to bathe and feed himself, 
and to prepare meals independently.  He has been given 
adaptive driving equipment by VA, and is able to 
independently drive using hand controls.  Since 2006, he has 
been engaged as a motivational speaker, and is able to 
independently travel to the locations in Alaska, Washington, 
Oregon, and Idaho, where he is asked to speak.  Finally, 
these records show that he has been able to swim 
independently since September 2005, and that he has also been 
recreationally and athletically independent, using a 
handcycle since at least January 2006, and both snow and 
water skiing since 2006.  

The veteran does not contend that he is entitled to special 
monthly compensation based upon the actual need for regular 
aid and attendance of another person.  He acknowledges that 
he is independent in self-care and is able to independently 
conduct the activities of daily living.  Rather, he argues 
that the loss of bowel control in and of itself renders him 
unable to attend to the wants of nature, and thereby 
"helpless," such that he automatically meets the criteria 
for special monthly compensation under the provisions of 
38 C.F.R. § 3.352(a).  In support of this contention, he 
points to a September 1979 Opinion of the VA Office of 
General Counsel, in which the General Counsel concludes that 
38 C.F.R. § 3.350(e)(1) (1979) (now 38 C.F.R. § 3.350(e)(2) 
(2007)) liberally assumes that "helplessness" results from 
loss of anal and bladder control, even when incontinence is 
overcome though rehabilitation.  The opinion states that 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 314(o) (West 1976) (now 38 U.S.C.A. § 1114(o) 
(West 2002)) arises automatically in the case of paraplegia 
with resulting loss of bowel and bladder control.  Strictly 
construed, 38 C.F.R. § 3.350(e)(1) presumes the need for 
regular aid and attendance for such incontinence only for the 
purposes of 38 U.S.C.A. § 314(o).  The General Counsel 
concluded, however, that it would be incongruous for VA to 
interpret the similar aid and attendance language of 
38 U.S.C.A. § 310(r) (now 38 U.S.C.A. § 1114(r)) otherwise, 
absent a clear expression of congressional will favoring such 
a construction.  The General Counsel considered that the 
criteria of "inability to attend to the wants of nature" 
for consideration in aid and attendance determinations under 
subsection 314(r) to be supportive of the aforementioned 
conclusion.

The Board finds the veteran's argument to be unavailing for 
two reasons.  First, the General Counsel Opinion is flawed in 
its reasoning that it would be incongruous for VA to 
interpret the similar aid and attendance language of 
38 U.S.C.A. § 1114(r) as requiring the actual need for 
regular aid and attendance for incontinence, absent a clear 
expression of congressional will favoring such a 
construction.  Second, the cited General Counsel opinion is 
non-binding, and thus has no precedential effect on the 
Board.  These points will be addressed in turn.

Although in September 1979 the General Counsel concluded that 
it would be incongruous for VA to interpret the similar aid 
and attendance language of 38 U.S.C.A. § 1114(r) as requiring 
the actual need for regular aid and attendance for 
incontinence, absent a clear expression of congressional will 
favoring such a construction, the expression of congressional 
will favoring such a construction, is, in fact, clear.  The 
starting point in any case involving construction of a 
statute or regulation is the language itself.  Blue Chip 
Stamps v. Manor Drug Stores, 421 U.S. 723, 756 (1975).  

The regulation at issue on its face contemplates, where an 
individual is unable to independently attend to the wants of 
nature, an actual need for the regular aid and attendance of 
another person, prior to the awarding of benefits for aid and 
attendance.  The text of 38 C.F.R. § 3.352(a) states that the 
inability of a claimant to attend to the wants of nature him 
or herself will be considered in determining the need for 
regular aid and attendance, and compensation payable for such 
aid and attendance.  To interpret this section as rendering a 
claimant eligible for an increased rate of compensation even 
where the aid and attendance of another person is not needed 
would destroy the plain meaning of that section, and render 
it meaningless, given the provisions of 38 C.F.R. 
§ 3.350(e)(2) (2007).  

The cardinal principle of statutory construction is to save 
and not to destroy.'  National Labor Relations Board v. Jones 
& Laughlin Steel Corp., 301 U.S. 1, 30 (1937).  It is our 
duty 'to give effect, if possible, to every clause and word 
of a statute,' Inhabitants of Montclair Tp. v. Ramsdell, 107 
U.S. 147, 152 (1883).  It is clear that Congress intended 
that a paraplegic veteran with loss of anal and bladder 
sphincter control be entitled to the maximum rate of 
compensation payable under 38 U.S.C.A. § 1114(o), regardless 
of whether that incontinence had been overcome by 
rehabilitation or other auxiliary measures.  See 38 C.F.R. 
§ 3.350(e)(2).  Given this provision, the interpretation of 
38 C.F.R. § 3.352(a) advocated by the veteran and the 
September 1979 General Counsel Opinion is redundant.  Had 
Congress intended that a claimant who was unable to attend to 
the wants of nature, but whom had been able to independently 
adapt to compensate for the lack of voluntary bladder or 
bowel control without the aid and attendance of another 
person, to be entitled to special monthly compensation, it 
would not have enacted regulatory provisions regarding the 
need for aid and attendance with respect to claimants unable 
to attend to the wants of nature.  Given the plain meaning of 
38 C.F.R. § 3.352(a), the Board concludes that the September 
1979 General Counsel Opinion was based upon flawed reasoning.

Notwithstanding the flawed reasoning in the September 1979 
General Counsel Opinion, the Board in any case is not bound 
by this opinion as it is not precedential.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 19.5 (2007) (the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department are binding upon the Board).  The opinion 
has not been published by VA, and has not been designated as 
a "precedent" opinion.  See 38 C.F.R. § 14.507(b) (2007).  
It thus was not intended to have a broad application or to be 
binding.  Advice, recommendations, or conclusions on matters 
of Government or Department policy, contained within a 
written legal opinion, shall not be binding on Department 
officials and employees merely because of their being 
contained within a written legal opinion.  38 C.F.R. 
§ 14.507(a).  As the opinion is not binding, and the Board 
does not agree with the General Counsel's advice, the Board 
finds that based upon a plain reading of 38 C.F.R. 
§ 3.352(a), in order for the veteran to be entitled to 
special monthly compensation based upon the need for the 
regular aid and attendance of another person, a factual need 
for the aid and attendance of another person must be shown.

In this case, the record clearly reflects that the veteran, 
although he has lost voluntary control of his bladder and 
bowels, has adapted to this loss with the use of a foley 
catheter and a timed bowel program.  He does not require the 
assistance of another person in order to attend to the wants 
of nature.  Because the veteran does not have a factual need 
for the aid and attendance of another person with regard to  
his loss of bowel and bladder control, the Board finds that 
the veteran is not entitled to special monthly compensation 
based upon the need for the regular aid and attendance of 
another person, based solely upon his loss of bowel and 
bladder control.

In evaluating whether the veteran is entitled to special 
monthly compensation based upon the need for the regular aid 
and attendance of another person as a result of other 
impairment, the record reflects that the veteran lives alone 
and is able to independently travel for speaking engagements.  
He has no impairment of the upper extremities and is able to 
independently transfer himself to and from his wheelchair.  
He is able to bathe and feed himself, and to prepare meals 
independently.  In addition, although the veteran has had to 
adapt to his circumstances, he has maintained independent 
involvement in recreational and athletic pursuits.

In this case, the veteran has significant limitations in that 
he is unable to use his lower extremities and is unable to 
voluntarily control his bladder and bowels.  The veteran, 
however, is not unable to independently dress or undress 
himself or to keep himself ordinarily clean and presentable.  
He does not require the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without aid.  He 
is not unable to feed himself as a result of loss of 
coordination of the upper extremities or as a result of 
extreme weakness.  He is not unable to independently attend 
to the wants of nature.  Finally, he does not have an 
incapacity, physical or mental, which requires the care or 
assistance of another person on a regular basis to protect 
him from the hazards or dangers inherent in his/her daily 
environment.  While it is not necessary that a claimant 
present all of these enumerated disabling conditions, it is 
necessary that he present at least one.  Turco v. Brown, 9 
Vet. App. at 224.  Because the veteran in this case does not 
present even one of these factors, special monthly 
compensation based upon the need for the regular aid and 
attendance of another person is not warranted.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance.  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board does not wish in any way 
to diminish the veteran's heroic and well-decorated Iraq 
combat service, for which he was awarded the Purple Heart 
Medal, and as a consequence of which, is paraplegic.  In 
addition, the Board applauds the veteran's accomplishments, 
especially in light of the undeniable severity of his 
condition due to his combat injuries.  Thus, although the 
Board is sympathetic to his claim, it is without authority to 
grant it on an equitable basis, and instead is constrained to 
follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 
(1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Special monthly compensation based upon the need for aid and 
attendance is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


